[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as Cox
v. Dayton Pub. Schools Bd. of Edn., Slip Opinion No. 2016-Ohio-5505.]




                                          NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-5505
     COX, APPELLEE, v. DAYTON PUBLIC SCHOOLS BOARD OF EDUCATION,
                                        APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as Cox v. Dayton Pub. Schools Bd. of Edn., Slip Opinion No.
                                    2016-Ohio-5505.]
Requirements for invoking the jurisdiction of a court of common pleas to vacate,
        modify, or correct an arbitration award under R.C. 2711.13—R.C. 2711.13
        requires service as provided in Civ.R. 5(B)—R.C. 1.14, Civ.R. 6(A), and
        R.C. 1.45 are applied in determining whether motion to vacate, modify, or
        correct arbitration award was timely served.
     (No. 2015-0494—Submitted March 8, 2016—Decided August 25, 2016.)
     APPEAL from the Court of Appeals for Montgomery County, No. 26382,
                                      2015-Ohio-620.
                                   _________________
                                  SUPREME COURT OF OHIO




        O’NEILL, J.
        {¶ 1} In this discretionary appeal, we consider the requirements for
invoking the jurisdiction of a court of common pleas to vacate, modify, or correct
an arbitration award under R.C. 2711.13. On March 10, 2014, appellee, Georgia
B. Cox, filed a motion to vacate, modify, or correct an arbitration award finding
that there was just cause for her termination. The arbitration award was handed
down on December 10, 2013. At the heart of this case is the question whether Cox
timely served notice of her motion on the opposing party, her former employer,
appellant, Dayton Public Schools Board of Education (“the BOE”). The BOE asks
us to adopt the following proposition of law: “Notice of a petition seeking the
vacation or modification of an arbitration award pursuant to R.C. Chapter 2711
must be received by the adverse party or its attorney within the statutory three
month period contained in R.C. 2711.13.” For the following reasons, we reject this
proposition of law and affirm the judgment of the Second District Court of Appeals.
                              Facts and Procedural History
         {¶ 2} Cox was an intervention specialist assigned to teach students in the
special-education unit at Meadowdale High School, a facility in the Dayton public-
school system.       She was dismissed from the school campus and placed on
administrative leave after allegedly hitting a student who had multiple physical and
mental disabilities.1 After a hearing on the incident, the BOE served Cox with a
notice of intent to terminate her contract. The matter was submitted to arbitration
in accordance with the labor agreement between the BOE and the Dayton Education
Association (“the DEA”), the union representing Cox.
        {¶ 3} The arbitrator conducted a hearing with Cox, the attorney for the
DEA, and the attorney for the BOE present. On December 10, 2013, the arbitrator
issued a decision finding just cause for terminating Cox. The arbitrator e-mailed a

1
  Cox was criminally prosecuted for the incident, and she was convicted of assault, a fourth-degree
felony. State v. Cox, 2014-Ohio-2201, 12 N.E.3d 466 (2d Dist.).




                                                2
                                     January Term, 2016




copy of the decision to the attorneys for the BOE and DEA on December 10, 2013,
but Cox was not included as a recipient of the e-mail. On December 18, 2013, the
BOE passed a formal resolution adopting the arbitrator’s decision and directing
Cox to be served with a copy of the order by certified mail. There is no evidence
in the record establishing when Cox actually received a copy of the arbitrator’s
decision or who sent it. Cox explained at oral argument that she received a copy
by e-mail from some person other than the arbitrator, the BOE, or the DEA.
        {¶ 4} Cox filed a motion in the Montgomery County Common Pleas Court
to vacate, modify, or correct the arbitration decision on March 10, 2014. At that
time, she requested that the clerk of courts serve the BOE, and the court’s docket
indicates that a copy of the motion was sent to the BOE by certified mail that day.
The BOE received that copy of the motion on March 12, 2014. The BOE submitted
a date-stamped envelope showing that Cox sent a second copy of the motion to the
attorney for the BOE by certified mail on March 11, 2014. The second copy was
received on March 13, 2013.
        {¶ 5} The BOE responded with a motion to dismiss, arguing that Cox did
not have standing to challenge the arbitrator’s decision and that her motion was not
filed within the three-month period required by R.C. 2711.13. The trial court
granted the motion to dismiss, agreeing with the BOE that Cox lacked standing.
The trial court also determined that it lacked jurisdiction to hear the matter because
the BOE had not actually received a copy of the motion before expiration of the
three-month time for serving notice and therefore Cox had not complied with the
service requirements in R.C. 2711.13. Cox appealed from the dismissal order, and
the Second District Court of Appeals reversed the trial court on the issues of both
standing and jurisdiction. The BOE appealed, and we now address the BOE’s
proposition of law regarding the jurisdiction of the trial court.2

2
  We did not accept jurisdiction over the BOE’s propositions of law that challenge the judgment of
the court of appeals on the issue of standing. We therefore limit our review to the proposition of




                                                3
                                  SUPREME COURT OF OHIO




                                            Analysis
          {¶ 6} Cox is representing herself in this matter. We have consistently held
that pro se litigants must be treated the same as litigants who are represented by
counsel. In re Application of Black Fork Wind Energy, L.L.C., 138 Ohio St.3d 43,
2013-Ohio-5478, 3 N.E.3d 173, ¶ 22. The dissenting opinion suggests that the
majority interprets the law in Cox’s favor because she is representing herself.
However, this opinion is based solely on the application of the law to the facts, and
the holding applies equally to all litigants, whether they represent themselves or are
represented by counsel.
          {¶ 7} The BOE asks us to hold that R.C. 2711.13 requires that the notice of
a motion challenging an arbitration award in a court of common pleas must be
received by the adverse party or its attorney within the three-month period
prescribed by the statute. Cox urges the court not to require actual receipt within
that period under R.C. 2711.13. We note that the BOE demands timely actual
receipt of Cox’s motion challenging the arbitrator’s decision and also asserts that
the time to file and serve the motion began to run on the day the decision was e-
mailed by the arbitrator to all interested parties except Cox, the aggrieved
employee.
          {¶ 8} But to this day, the BOE has not shown which day Cox was served a
copy of the decision from which she seeks relief. It is truly unfair to demand that
a litigant comply with a statute’s service requirements while ignoring the fact that
the opposing party has not proved when the litigant was served a copy of the
document that triggered the start of the clock on the service requirement.
Nevertheless, as explained below, even accepting as true the BOE’s assertion that
the award was delivered on December 10, 2013, Cox’s notice was timely filed and
served.

law regarding the jurisdiction of the trial court, and the decision of the Second District Court of
Appeals regarding standing persists as the law of the case.




                                                4
                                 January Term, 2016




       {¶ 9} We apply a statute “as written” if the “meaning is clear and
unambiguous.” Chesapeake Exploration, L.L.C. v. Buell, 144 Ohio St.3d 490,
2015-Ohio-4551, 45 N.E.3d 185, ¶ 40. R.C. 2711.13 states:


               Notice of a motion to vacate, modify, or correct an award
       must be served upon the adverse party or his attorney within three
       months after the award is delivered to the parties in interest, as
       prescribed by law for service of notice of a motion in an action.


(Emphasis added.)
       {¶ 10} There is nothing unclear or ambiguous about this provision. To
apply this statute, a court must first answer two questions: (1) on what day was the
arbitrator’s decision “delivered to the parties in interest” and (2) on what day was
the motion to vacate, modify, or correct the arbitrator’s decision “served upon the
adverse party or his attorney * * * as prescribed by law for service of notice of a
motion in an action”? R.C. 2711.13. Having determined these dates, a court must
then determine whether the service date occurred “within three months after” the
delivery date. If not, then the notice was not timely served. We now apply R.C.
2711.13 to the case before us.
                                      Delivery
       {¶ 11} The three-month period under R.C. 2711.13 starts when the
arbitration award is “delivered to the parties in interest.” The BOE and Cox
disagree about when the arbitration award was delivered in this case. The BOE
argues that the date Cox received the award is immaterial and that the delivery day
is the day the arbitrator transmitted the award, December 10, 2013. Cox argues, on
the other hand, that December 10, 2013, cannot be the day upon which the
arbitrator’s award was “delivered,” because neither the arbitrator, nor the DEA, nor
the BOE sent her the award that day. Cox admitted at argument that some unnamed




                                         5
                              SUPREME COURT OF OHIO




third party relayed the award to Cox via e-mail on December 10, 2013, and her brief
suggests that she received the award in the mail sometime thereafter.
       {¶ 12} We believe that any statement that the award was delivered on a
specific date would be to resolve an open question of fact. Indeed, the trial court
failed to resolve the factual question, and instead made its decision by “assuming
that the arbitrator effectively delivered his decision on December 10, 2013.” We
need not determine whether the arbitrator’s December 10, 2013 e-mail delivered
the arbitrator’s award to “the parties in interest” within the meaning of R.C.
2711.13. As explained in the remainder of this opinion, Cox’s notice to the BOE
was timely served based upon the BOE’s view of the facts. For that reason, there
is no need on remand to determine precisely when the arbitrator’s award was
delivered.
                                        Service
       {¶ 13} R.C. 2711.13 requires that “[n]otice of a motion to vacate, modify,
or correct an award * * * be served upon the adverse party or his attorney * * * as
prescribed by law for service of notice of a motion in an action.” The BOE argues
that the date Cox made service under the governing Civil Rules is immaterial
because R.C. 2711.13 requires “notice” within three months of delivery of the
arbitration award. The BOE argues that the word “notice” requires receipt by the
adverse party. In support, the BOE points to our statement in Welsh Dev. Co., Inc.
v. Warren Cty. Regional Planning Comm., 128 Ohio St.3d 471, 2011-Ohio-1604,
946 N.E.2d 215, that “[a] person or entity is served when actual delivery is made
to the intended target, usually a party to a lawsuit.” Id. at ¶ 38.
       {¶ 14} The BOE stretches our statement in Welsh Dev. Co. too far. First,
we ruled on a different statute in that case, one governing the “filing” of an
administrative appeal. Welsh Dev. Co. at ¶ 1. And second, our statement that a
person is “served” when “actual delivery” is made was dicta not determinative of




                                           6
                                January Term, 2016




the outcome in that case, made without citation to authority, and contradictory to
the plain language of our Civil Rules.
       {¶ 15} We reject the BOE’s argument that the word “notice” as it is used in
R.C. 2711.13 is meant to require actual receipt. When we consider the meaning of
a statute, we read words and phrases in context and we give effect to every word
and clause in the statute. State ex rel. Carna v. Teays Valley Local School Dist. Bd.
of Edn., 131 Ohio St.3d 478, 2012-Ohio-1484, 967 N.E.2d 193, ¶ 18. Read in the
context of the whole sentence, R.C. 2711.13 requires that “notice * * * must be
served” and that service must be accomplished “as prescribed by law for service of
notice of a motion in an action.” The BOE asks us to read the second half of this
sentence out of the Revised Code. The General Assembly would not have pointed
to the rules of service of a motion in an action (which are found in Civ.R. 5(B)) if
it intended notice of service to be completed only when the notice is received by
the party being served. Indeed, the Ohio Rules of Civil Procedure are “prescribed
by law.” See Ohio Constitution, Article IV, Section 5(B). And R.C. 2711.13 does
not otherwise expressly provide for rules conflicting with the Civil Rules, but
instead references them.
       {¶ 16} R.C. 2711.13 requires service as provided in Civ.R. 5(B). This may
be accomplished in a number of ways, including by hand delivery, United States
mail, commercial carrier service, or e-mail. Civ.R. 5(B)(2)(a), (c), (d), and (f).
When service is made by mail or commercial carrier, “service is complete upon
mailing” or “upon delivery to the carrier.” Civ.R. 5(B)(2)(c) and (d). Further, “[i]f
a party is represented by an attorney, service under this rule must be made on the
attorney unless the court orders service on the party.” Civ.R. 5(B)(1). Cox had two
letters sent in an attempt to serve the BOE with notice of her motion. The letter
sent on March 10, 2014, was mailed directly to the BOE by the clerk of court. Cox
sent a second copy of the motion to the attorney for the BOE by certified mail on




                                         7
                              SUPREME COURT OF OHIO




March 11, 2014. Because the BOE was represented by counsel, service was
accomplished on March 11, 2014.
        {¶ 17} The dissenting opinion criticizes Cox for failing to attach a
certificate of service to her motion pursuant to Civ.R. 5(B)(4) and suggests that the
majority exercises leniency toward her by ignoring that requirement. Dissenting
opinion at ¶ 35. But this court declined to consider the BOE’s sixth proposition of
law, which raised the issue of Cox’s failure to comply with Civ.R. 5(B)(4). Instead,
this court accepted only the BOE’s seventh proposition of law. 143 Ohio St.3d
1477, 2015-Ohio-3958, 38 N.E.3d 899.
        {¶ 18} The BOE, not Cox, is before this court asking us to disturb a
judgment below. And the BOE did not raise the issue of the certificate of service
in the trial court in its motion to dismiss or in the court of appeals as an alternative
reason for upholding the trial court’s dismissal. Civ.R. 5(B)(4) states simply that
motions “shall not be considered until proof of service is endorsed thereon or
separately filed.” It is beyond question that the proper time for the BOE to have
objected to Cox’s failure to comply with the rule was when the motion was pending
in the trial court, because at that time, the trial court could have corrected the error
by requiring Cox to comply with the rule. State v. Rogers, 143 Ohio St.3d 385,
2015-Ohio-2459, 38 N.E.3d 860, ¶ 21 (an error that a party could have called but
did not call to the trial court’s attention at a time when the error could have been
corrected will not be considered by an appellate court). The BOE forfeited all but
plain error regarding the certificate of service because it did not timely object, id.,
and we decided not to review the issue for plain error, 2015-Ohio-3958. We also
note that the trial court’s docket shows that the clerk sent a copy of Cox’s motion
by certified mail directly to the BOE on March 10, 2014, and that that service was
successful.




                                           8
                               January Term, 2016




                     Delivery within Three Months of Service
       {¶ 19} Finally, we must determine whether the service accomplished by
Cox on March 11, 2014, occurred “within three months after” the hypothetical
delivery date of December 10, 2013. We measure the start and end point of the
three-month time-limit in R.C. 2711.13 by applying relevant provisions of the
Revised Code and the Rules of Civil Procedure governing service of motions. R.C.
2711.13; R.C. 2711.05.     Under the applicable Civil Rules and statutes, Cox
successfully served the BOE within the three-month period under R.C. 2711.13.
       {¶ 20} R.C. 2711.13 provides a three-month period for service. R.C. 1.14
provides that “[t]he time within which an act is required by law to be done shall be
computed by excluding the first and including the last day.” Civ.R. 6(A) also
governs computation of time:


                In computing any period of time prescribed or allowed by
       these rules, by the local rules of any court, by order of court, or by
       any applicable statute, the day of the act, event, or default from
       which the designated period of time begins to run shall not be
       included. The last day of the period so computed shall be included
       * * *.


(Emphasis added.) Civ.R. 6(A). Applying the statute and the civil rule to this case,
we exclude December 10, 2013, the day we assumed arguendo that the arbitration
award was delivered. The three-month period under R.C. 2711.13 begins on the
following day, December 11, 2013.
       {¶ 21} R.C. 1.45 defines the end date of any period of months by reference
to the beginning date. “If a number of months is to be computed by counting the
months from a particular day, the period ends on the same numerical day in the
concluding month as the day of the month from which the computation is begun




                                         9
                              SUPREME COURT OF OHIO




* * *.” (Emphasis added.) The “same numerical day in the concluding month” in
this case was March 11, 2014. R.C. 1.45. Service was made on that day.
       {¶ 22} The dissenting opinion asserts that we ignore “ample law” and fail
to explain our “departure from the well-accepted anniversary rule for statutes of
limitations.” Dissenting opinion at ¶ 31. These criticisms ring hollow because we
rely on two legislative enactments that require a different result by their plain terms.
We might have been persuaded by the intermediate court opinions cited by the
dissent in the absence of clear legislative enactments to the contrary. The provision
in R.C. 1.14 that requires us to compute the beginning of any period of time by
starting with the day after a triggering event occurred has been around in similar
form since 1880, R.S. 4951; Neiswander v. Brickner, 116 Ohio St. 249, 254, 156
N.E. 138 (1927), and we have applied it as we do in this case, e.g., Heuck v. State
ex rel. Mack, 127 Ohio St. 247, 187 N.E. 869 (1933) (applying G.C. 10216 [G.C.
10216 is the successor of R.S. 4951 and the predecessor of R.C. 1.14]). In 1972,
the legislature decided how we must compute the end of periods of time measured
specifically in months. R.C. 1.45. The dissent would ignore both statutes and set
the clock back a day.
       {¶ 23} In this case, the three-month period for service of Cox’s motion, R.C.
2711.13, began on December 11, 2013. R.C. 1.14; Civ.R. 6(A). On the same
numerical day three months later, R.C. 1.45, Cox sent notice of her motion to
vacate, modify, or correct the arbitration award to the BOE’s attorney by certified
mail, Civ.R. 5(B)(1).     Service was complete at the time of mailing, Civ.R.
5(B)(2)(c), and was therefore timely.
                                     Conclusion
       {¶ 24} Accordingly, we reject the BOE’s proposition of law, affirm the
judgment of the court of appeals, and remand the cause to the trial court for further
proceedings.
                                                                   Judgment affirmed




                                          10
                                January Term, 2016




                                                                and cause remanded.
       PFEIFER, KENNEDY, and FRENCH, JJ., concur.
       O’CONNOR, C.J., dissents, with an opinion joined by O’DONNELL and
LANZINGER, JJ.
                               _________________
       O’CONNOR, C.J., dissenting.
       {¶ 25} I agree with the majority that by its plain terms, R.C. 2711.13
requires that notice of a motion to vacate, modify, or correct an award be “served
upon the adverse party or his attorney within three months after the award is
delivered.”   Further, I agree that pursuant to Civ.R. 5(B)(2)(c), service is
accomplished at the time a document is mailed via United States mail to the last
known address of the party or the party’s attorney. However, I disagree with the
majority’s conclusion that appellee, Georgia Cox, timely served her notice of a
motion to vacate, modify, or correct an arbitration award, and therefore, I dissent
from its judgment affirming the judgment of the Second District Court of Appeals.
       {¶ 26} R.C. 2711.13 states that “[n]otice of a motion to vacate, modify, or
correct an [arbitration] award must be served upon the adverse party * * * within
three months after the award is delivered to the parties in interest, as prescribed by
law for service of notice of a motion in an action.” As the majority recognizes,
majority opinion at ¶ 15, Civ.R. 5(B) sets forth the requirements for service of
notice of a motion in an action and, accordingly, the requirements for serving notice
of a motion to vacate, modify, or correct an arbitration award.
       {¶ 27} Together, R.C. 2711.13 and Civ.R. 5(B) create four requirements for
serving notice of a motion. First, notice must be served within three months after
the award is delivered to the parties in interest. R.C. 2711.13. Second, notice must
be served on an attorney if the party is represented, unless otherwise ordered by a
court. Civ.R. 5(B)(1). Third, notice must be served in one of seven ways:
       1. Handing it to the person;




                                         11
                            SUPREME COURT OF OHIO




       2. Leaving it at the person’s office in the prescribed manner;
       3. Leaving it at the person’s residence in the prescribed manner;
       4. Mailing it to the person’s last known address via U.S. mail;
       5. Delivering it to a commercial carrier for delivery to the person’s last
           known address;
       6. Leaving it with the clerk of courts if the person has no known address;
           or
       7. Sending it by e-mail or fax to the appropriate address or number.
Civ.R. 5(B)(2). Civ.R. 5(B)(2) also describes when service is complete for certain
of these methods, including explaining that when “mailing it to the person’s last
known address by United States mail, * * * service is complete upon mailing.”
Civ.R. 5(B)(2)(c). And fourth, the notice “shall be accompanied by a completed
proof of service which shall state the date and manner of service.” Civ.R. 5(B)(4).
       {¶ 28} Cox’s notice failed to meet the first and fourth requirements.
       {¶ 29} Cox failed to meet the first requirement because she did not mail a
copy of the motion to appellant, the Dayton Public Schools Board of Education
(“BOE”), until March 11, 2014, a day after the three-month deadline expired.
       {¶ 30} For purposes of analysis, the majority accepts as true the BOE’s
assertion that the arbitrator delivered the award to the parties in interest on
December 10, 2013. Majority opinion at ¶ 8. I will do the same. This court has
held that R.C. 2711.13 contains a three-month statute of limitations, following
delivery of an arbitration award, during which a party may file a motion to vacate,
modify, or correct the award. Galion v. Am. Fedn. of State, Cty. & Mun. Emps.,
Ohio Council 8, AFL-CIO, Local 2243, 71 Ohio St.3d 620, 622, 646 N.E.2d 813
(1995). During this same three-month period, the filing party must serve notice of
the motion upon the adverse party. R.C. 2711.13.
       {¶ 31} The majority relies on Civ.R. 6(A) and R.C. 1.14 to establish that the
three-month time limit begins to run on the day after delivery of the award and thus




                                        12
                                      January Term, 2016




that the limitations period expires on March 11, 2014. To reach this conclusion,
the majority ignores ample law that a statute of limitations expires on the
anniversary date of the antecedent action—in this case, the delivery of the
arbitration award. Schon v. Natl. Tea Co., 19 Ohio App.2d 222, 224, 250 N.E.2d
890 (7th Dist.1969); accord Mokrytzky v. Super Sys., Inc., 8th Dist. Cuyahoga No.
87929, 2007-Ohio-404, ¶ 10; Thomas v. Galinsky, 11th Dist. Geauga No. 2003-G-
2537, 2004-Ohio-2789, ¶ 15-16; Babcock v. S.E. Johnson Co., 6th Dist. Wood No.
91WD118, 1992 WL 163900, *1 (July 17, 1992); In re Estate of Fisher, 12 Ohio
App.3d 150, 152, 467 N.E.2d 898 (12th Dist.1983);3 see also Copeland v. Bur. of
Workers’ Comp., 192 Ohio App.3d 586, 2011-Ohio-813, 949 N.E.2d 1046, ¶ 13
(5th Dist.); Tomasik v. Tomasik, 9th Dist. Summit No. 21980, 2004-Ohio-5558,
¶ 2-3. The majority offers no explanation for its departure from the well-accepted
anniversary rule for statutes of limitation and in support of its own calculation, cites
cases that are inapposite because they involve laws with time limits provided in
days, not months or years. When the settled anniversary rule is used to calculate
time, it becomes clear that Cox was required to serve notice of her motion to the
BOE by March 10, 2014, the three-month anniversary of delivery. Instead, she
served the notice on March 11. For this reason alone, Cox failed to meet R.C.
2711.13’s deadline and the trial court was correct to dismiss her motion.
         {¶ 32} Regarding the fourth requirement for service of notice of a motion,
no certificate of service accompanied the notice served on the BOE. Neither the
notice served on March 10 by the clerk’s office (which the majority appears to
suggest satisfied the service requirement, majority opinion at ¶ 18) nor the notice


3
  Many of these cases involve statutes of limitations measured in years, but they are still relevant in
this case. R.C. 1.44 defines a year to mean “twelve consecutive months.” R.C. 1.45 concerns time
computation and states that “[i]f a number of months is to be computed by counting the months from
a particular day, the period ends on the same numerical day in the concluding month as the day of
the month from which the computation is begun * * *.” Accordingly, a year may be computed by
counting 12 months from a particular day.




                                                  13
                              SUPREME COURT OF OHIO




Cox untimely mailed to the BOE was accompanied by a certificate of service as
required by Civ.R. 5(B)(4).
          {¶ 33} By arguing that Cox could have corrected her error had the BOE
timely objected, the majority raises a red herring. Civ.R. 5(B)(4) does not simply
provide that the court will not consider a document until a proper proof of service
is included or separately filed. The rule also states that the served document “shall
be accompanied by a completed proof of service.” (Emphasis added.) Civ.R.
5(B)(4). This court has found that the word shall is usually interpreted to make the
provision in which it is contained mandatory, Cincinnati Bar Assn. v. Adjustment
Serv. Corp., 89 Ohio St.3d 385, 389, 732 N.E.2d 362 (2000), and any other
interpretation in this instance violates a rule that is often stated by this court that
plain and unambiguous language must be applied as written, Erwin v. Bryan, 125
Ohio St.3d 519, 2010-Ohio-2202, 929 N.E.2d 1019, ¶ 22, citing State ex rel. Potts
v. Comm. on Continuing Legal Edn., 93 Ohio St.3d 452, 456, 755 N.E.2d 886
(2001).
          {¶ 34} There is no authority to support a reading of the rule that permits
tolling of the time for service until a proper proof of service is filed. The statute of
limitations had well expired by the time either the common pleas court or the BOE
was aware that the notice had no proof of service. Accordingly, by the time either
the court or the BOE could have alerted Cox to the deficiency and asked her to
correct it, if they even had a duty to do so, her time to serve a notice accompanied
by a certificate of service had elapsed.
          {¶ 35} The majority seems to exercise leniency because Cox filed her
motion pro se. But on numerous occasions, we have made clear that “ ‘ “pro se
litigants are presumed to have knowledge of the law and legal procedures and that
they are held to the same standard as litigants who are represented by counsel.” ’ ”
In re Application of Black Fork Wind Energy, L.L.C., 138 Ohio St.3d 43, 2013-
Ohio-5478, 3 N.E.3d 173, ¶ 22, quoting State ex rel. Fuller v. Mengel, 100 Ohio




                                           14
                                  January Term, 2016




St.3d 352, 2003-Ohio-6448, 800 N.E.2d 25, ¶ 10, quoting Sabouri v. Ohio Dept. of
Job & Family Servs., 145 Ohio App.3d 651, 654, 763 N.E.2d 1238 (10th
Dist.2001). Accord Zukowski v. Brunner, 125 Ohio St.3d 53, 2010-Ohio-1652, 925
N.E.2d 987, ¶ 8; State ex rel. Leon v. Cuyahoga Cty. Court of Common Pleas, 123
Ohio St.3d 124, 2009-Ohio-4688, 914 N.E.2d 402, ¶ 1. The General Assembly
established clear rules, and we should enforce them consistently and fairly as to all
litigants.
        {¶ 36} Accordingly, I dissent.
        O’DONNELL and LANZINGER, JJ., concur in the foregoing opinion.
                               _________________
        Georgia B. Cox, pro se.
        Bricker & Eckler, L.L.P., and Beverly A. Meyer, for appellant.
        Doll, Jansen & Ford and Susan D. Jansen, urging reversal for amicus curiae,
Ohio Education Association.
                               _________________




                                          15